DETAILED ACTION

Election/Restrictions
	In view of the examiner’s amendment herein to incorporate the allowable combination of features into each of the withdrawn claims, the restriction requirement dated 25 Jan 2021 is withdrawn and claims 18-30 are rejoined to issue with claims 1-17.

Response to Arguments
	Applicant’s remarks and amendments with respect to the Claim Objections of claim 1 has been fully considered and are persuasive. The objection of claim 1 has been withdrawn in view of amendment.
	Applicant’s remarks and amendments with respect to the Claim Rejections under 35 U.S.C. § 112(b) of claims 1-17 has been fully considered and are persuasive. The rejections of claims 1-17 have been withdrawn in view of amendment.
	Applicant’s remarks and amendments with respect to the Claim Rejections under 35 U.S.C. § 103 of claims 1-10 via Erkamp et al. (WO 2013/084093), claim 11 via Erkamp and Slayton (US 2016/0332006), claims 12-13 and via Erkamp, Slayton and Fuji (US 2011/0201937), claim 14 via Erkamp, Slayton, Fuji, and Park (KR 2018/0089309), and claims 16-17 via Erkamp, Slayton, Fuji, and Hasegawa (US 2016/0220229) have been fully considered and are persuasive. The rejection is withdrawn in view of the amendments and the claims as agreed to in the examiner’s amendment stand allowed for the reasons made of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided under 37 CFR 1.312. To 
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Justin King, on 01 November 2021. The amendment incorporates the allowable combination of features of claims 1 and 13 into claim 18 for rejoinder and resolves minor informalities, such as indefiniteness issues.

The application is amended as follows: 
Replace “wherein the follower of the ultrasonic probe connects with the detection side by penetrating through the guide slot in the guide portion” in the last two lines of claim 1 and the penultimate clause of claim 13 with “wherein the follower of the ultrasonic probe attaches to the connection side by penetrating through the guide slot in the guide portion.”

In claim 18, remove the term “orderly” from the second-to-last line as was done for claim 1 to overcome the 112(b) indefiniteness issue.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance” 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/Examiner, Art Unit 3793       

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793